Appeal from an award to claimant, widow of deceased employee, who died from causes unrelated to the injuries in question and after his death an award was made to claimant herein, based on a thirty-five per cent loss of use of left forearm. Such award after death is permitted by subdivision 4 of section 15 of the Workmen’s Compensation Law. The award, however, was at the rate of twenty-five dollars per week but at the time of the accident the amount permitted by the statute was twenty dollars per week. Award modified by reducing the rate from twenty-five dollars per week to the rate of twenty dollars per week and as thus modified unanimously affirmed, with costs to the appellants against the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.